Opinion by
Mr. Chief Justice Sterrett,
This action of ejectment involves the title to about fourteen acres of land. On December 19, 1882, Ira E. Hartwell contracted with the plaintiff, W. G. Miller, for the sale of a tract of land containing 110 acres, reserving therefrom to himself a certain portion of the tract, in the following words: “ Excepting and reserving, however, out of the same all that portion within the coal measures, situate in the east corner of the above described lot, and bounded on the northeast by the Jacob Oakley lot, on the southeast by the Daniel Sherrard lot, and on the remaining sides by the outcrop of the conglomerate rock; (also a piece three rods wide from said piece to the public road on the east line); containing about four- and a half acres, and known as the ‘ Oakley coal bod.’ ” The piece of land thus excepted and reserved in the Miller contract was afterwards conveyed by Hartwell to the defendants. The description in that conveyance varies slightly from that in the reservation clause above quoted, but the lot conveyed is referred to as “ the same land reserved in a certain contract between the party of the first part (Hartwell) and W. G. Miller, dated the 19th December, 1882.” There was no dispute as to the boundaries on the northeast and southeast sides of the lot. The sole contention was as to proper location of the other boundaries described by the words, “ and on the remaining sides by the outcrop of the conglomerate rock.”
By agreement of the parties the case was tried by the court without the aid of a jury. The facts found by the learned trial judge are fully stated in his opinion, and need not be recited at length here. A careful consideration of the record has satisfied us that there is no substantial error either in his findings of fact or conclusions of law drawn therefrom.
Among other things he found from the evidence that when Hartwell and Miller were on the ground, before the contract to sell to Miller was executed, neither of them knew the exact location of “ the outcrop of the conglomerate rock.” Both knew that the outcrop of the coal measures was near by. Miller supposed three acres would be the extent of the land to be *320reserved. Hartwell estimated it at four and a half acres, but he was careful to state in his contract that the boundaiy on two sides of the lot reserved was “ the outcrop of the conglomerate rock,” — a natural monument in the ground, — “ a well-defined and prominent ledge of conglomerate rock, which is a continuous line, plainly visible with the exception of two or three hundred feet where it is covered by earth.” He rightly concluded that this ledge of conglomerate rock is the only boundary that answers the requirements of the description contained in the Miller contract and in the deed to the defendants. He was also correct in his conclusion that whatever uncertainty may have been in the minds of Hartwell and Miller as to the exact location of the boundary lines on the northwesterly sides of the lot, or the quantity of land embraced therein, their primary intention was to reserve to Hartwell “ all that portion of the land within the coal measures.” These quoted words are a part of the description. The evident intention of the parties was to adopt the outcropping of the “ conglomerate rock ” as the boundary of “ the remaining sides.”
While the quantity of land (four and one half acres), stated in the description, is entitled to some consideration, it is the most uncertain element in the description. As a general rule, —to which this case is no exception, — quantity, courses and distances must always give way to boundary lines determined by clearly established monuments, natural or artificial, existing on or in the ground, such as the outcropping of “ the conglomerate rock,” called for as the boundary of “ the remaining sides.” According to the evidence, that ledge is so prominent, and so generally understood to be the outside of “ the coal measures,” that it ought to be a controlling factor in determining the question under consideration in favor of the defendants.
It is unnecessary to discuss any of the specifications of error in detail. We find nothing in the record that wotild justify us in sustaining either of them; and they are therefore all overruled.
Judgment affirmed.